Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 27 August 1809
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
August 27th ca. 1809

your Letter of july 26th has lain by me unanswerd untill now. your own mind will easily suggest to you the multiplied cares and anxieties through which I have passt since that date and plead my excuse.— the destination of my dear son and family to a foreign country, at this period of the lives, of both his Father and Mother has been a trial to us of the most a most painfull & tender kind we can barely stretch out our hands to the Anchor of hope, with the prospcet of living to see his return even should providene spair his Life— we know and feel that we are cut off from that society which was our delight, from that fillial attention which soothd smoothed the rugged road of Life, and sweatend the cup  it supported our declineing years. it was an appointment which did honour both to the giver and receiver circumstanced as he stood, he conceived it his duty not to decline the service of his Country, from whatever party calld, He embraced the whole— if is his Country the interest and welfare of that is his objcet, without one consideration of party distinctions— his soul feels no such contraction—
Remember man, the universal cause
Acts not by partial, but by gen’ral laws;
And makes what Happiness we justly call
subsist not in the good of one but all
Friend parent Neighbour, first should be embraced
His Country next; and next all human race;
They left me the two dear Boys as a consolation and solace—and they are placed at their uncle Cranch— the day before they sailed Mrs T B A gave us an other Grandson— she has not been so well as formerly, and at three weeks has not been out of her chamber—She is now getting better— we hope for the pleasure of mr Peabodys company & my dear Neice with him this week. we have plenty of room for her, and shall take plasure in having her with us— let her stay a Month, and then do you favour us with a visit—
I ought e’er this to have thanked you for not only the whole half but the whole of the good cheese your furnishd. a morsul in the evening is the supper of the president. the puny mice as you term them, are good judges, and follow a natural propensity, for why should mice not love cheese as well as man! but there are other interlopers who poison all they love? touch— and whose  I would dispute with fire and knife—if I had known what you most wanted the inclosed should have purchased it—I had a Letter from Mrs Smith the last week. she desires to be rememberd to you. pray write to her and I will convey it to her. she has had her own desires fullfilld as it respected williams accompanying his uncle tho she could not see him first, indeed we all had but one wish—as he was at Nyork when he first learnt that his uncle was appointed minister to Russia and there was not time for him to go home and return—
you must come and make us a visit. do not adjourn it to short col days and cold weather— with sincere Love & affection / I am ever your
Abigail Adams—